DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  
 	Claim 17 recites the limitation “GNSS”. An acronym should be written in full form at least the first time it is recited in the claim language. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16, and  20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (EP 2416303 A1). 	Regarding claims 13, 24, Ono et al. discloses a  method for determining position information of a motor vehicle, the method comprising: magnetizing, by a first magnetic structure, a charging coil of a charging device of the motor vehicle by supplying current to the charging coil (See Claim 1 and para 30-34 teaches of magnetic structure in the road surface and a magnetic detector sensor on the underside of the vehicle that reads the magnetic field) ; measuring, by measurement means of the motor vehicle, measurement data that describe a first magnetic behavior of the first magnetic structure identifying, by a control device of the motor vehicle, the first magnetic structure by evaluating the measurement data (See Claim 1 and para 30-34 teaches of magnetic structure in the road surface and a magnetic detector sensor on the under side of the vehicle that reads the magnetic filed); and determining, by the control device of the motor vehicle, the position information based on a first position indication in a digital map assigned to the first magnetic structure (Claim 1and Para 34-35 teaches of determining by the device the position on a map), wherein the charging coil of the charging device is situated in a bottom region of the motor vehicle (See Fig 5 item 201), the measurement means are assigned to the charging coil to measure a magnetic field, the first magnetic structure is situated in or on a road surface on which the motor vehicle drives, the first magnetic structure is situated with a second magnetic structure, and a second position indication in the digital map is assigned to the second magnetic structure (See Fig 13 items 16 , 17). 	Regarding claim 16, Ono et al. discloses a method, wherein the first magnetic structure is unambiguously identifiable by the structural parameter within an unambiguous range around the first magnetic structure (See Fig 11 item 15 the magnetic structure is unambiguously identifiable with enough separation between the structures.)  	Regarding claim 20, Ono et al. discloses a method, wherein the first magnetic structure situated in the road surface is used for detecting the motor vehicle or a passage of the motor vehicle (See Claim 1 and para 30-34 teaches of magnetic structure in the road surface and a magnetic detector sensor on the underside of the vehicle that reads the magnetic field).
	Regarding claim 21, Ono et al. discloses a method, wherein the position information comprises a traveled lane of a road (See Claim 1 and para 30-34 teaches of magnetic structure in the road surface and a magnetic detector sensor on the underside of the vehicle that reads the magnetic field).
	Regarding claim 22, Ono et al. discloses a method, wherein the measurement means are arranged in an array and comprise magnetic field sensors (See Claim 1 and para 30-34 teaches of magnetic structure in the road surface and a magnetic detector sensor on the underside of the vehicle that reads the magnetic field).
	Regarding claim 23, Ono et al. discloses a method, wherein the position information is used in a fully automatic guidance of the motor vehicle. (Para 72 teaches of cruise assist system that uses the position information for guiding the vehicle.).
Allowable Subject Matter
Claims 14, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467